Citation Nr: 9906366	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 70 percent disabling.  



REPRESENTATION

Appellant represented by:  Hugh C. Cox, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from August 1942 to 
September 1944.  

The veteran's initial appeal to the Board of Veterans' 
Appeals (Board) was from a December 31, 1996, rating decision 
by the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, among other 
determinations, denied a claim for an increased rating for 
service-connected schizophrenia, then rated 30 percent 
disabling.  The claim was later reviewed by a rating board on 
December 3, 1997, at which time the schedular evaluation was 
raised to 70 percent from July 25, 1996.  A hearing before 
the Board in Washington, D.C., was scheduled at the veteran's 
request in connection with the appeal but the veteran was 
unable to attend because of illness.  

The veteran's appeal originally included the additional issue 
of entitlement to a total rating based on individual 
unemployability (TRIU).  A TRIU was granted by the RO in the 
rating decision of December 3, 1997, effective July 25, 1996.  
The matter is thus moot and will not be addressed further.  


FINDINGS OF FACT

1.  The criteria for evaluating schizophrenia which were in 
effect before November 7, 1996, are more favorable to the 
veteran's claim than the criteria which became effective on 
that date.  

2.  The symptoms of schizophrenia include active psychotic 
manifestations which result in a total industrial 
inadaptability.  



CONCLUSION OF LAW

A 100 percent schedular rating for schizophrenia is warranted 
under the schedular criteria in effect before November 7, 
1996.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.129, 4.132, including Diagnostic 
Code 9204 (as in effect before November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was discharged from service because of a 
psychiatric disability classified as constitutional 
psychopathic state, schizoid personality.  In March 1995 he 
established service connection for dementia praecox and a 
50 percent rating was assigned from the date following 
separation from service.  In November 1960 the disability was 
recharacterized for rating purposes as schizophrenia.  The 
disorder was subsequently evaluated as 100 percent disabling 
from November 1968, 70 percent disabling from December 1975, 
50 percent disabling from January 1978, and 30 percent 
disabling from March 1980.  

In April 1992 the Board upheld the denial of a claim by the 
veteran for a rating higher than 30 percent for his 
psychiatric disorder.  The veteran appealed that ruling to 
the United States Court of Veterans Appeals (redesignated on 
March 1, 1999, as the United States Court of Appeals for 
Veterans Claims (hereinafter Court)) which vacated the 
Board's decision in September 1993 by granting a Joint Motion 
For Remand And To Stay Further Proceedings filed by the 
veteran (appellant) and the Secretary for Veterans Affairs 
(appellee).  [citation redacted].  A subsequent decision of 
the Board dated 
March 29, 1994, denied a rating higher than 30 percent for 
schizophrenia.  That decision was later upheld by the Court.  
[citation redacted].

A claim for a total rating based on individual 
unemployability and for an increased rating for schizophrenia 
was received on July 25, 1996.  

The veteran underwent a VA psychiatric examination in 
November 1996.  He related that he was being followed at the 
VA and took Mellaril.  His main symptoms were anxiety, 
tenseness, and inability to sleep well if he did not take his 
medication.  He denied delusions, hallucinations, ideas of 
reference or suspiciousness.  On examination his mood was 
tense and his affect was appropriate.  There were no loose 
associations, slight of ideas, bizarre motor movements or 
tics.  The diagnosis was anxiety disorder.  VA outpatient 
treatment records dated from 1993 through July 1996 show 
treatment for various disorders, including psychosis.  

In support of his claim for increase the veteran submitted an 
April 1997 statement from Dr. P. P. Welch, who reported 
having treated the veteran for schizophrenia and post-
traumatic stress disorder for 7 to 8 years.  He related that 
the veteran often slept too much, indicating continued 
depression.  He heard voices from time to time shouting 
orders at him.  He was socially isolated, living in a run-
down rented home, and in public situations.  His interactions 
were strained and limited to known people and places.  Dr. 
Welch stated that the veteran viewed his life as hopeless, 
was unable to cope with multiple stresses, had reduced his 
world to a manageable level and basically stayed out of 
trouble.  

Statements dated in August 1996 and May 1997 were received 
from E. W. Hoeper, M.D.  In the earlier statement Dr. Hoeper 
reported that the veteran had poor recent and remote memory, 
was concrete in his thinking and had mild loose associations.  
The diagnosis was paranoid schizophrenia in partial 
remission.  He controlled delusions and hallucinations by use 
of Mellaril.  Dr. Hoeper considered the veteran to have been 
permanently and totally disabled since an exacerbation of his 
illness in 1968.  In the May 1997 statement, Dr. Hoeper 
related that the veteran had had at least four episodes of 
hearing voices during the preceding six months and that even 
with Mellaril he occasionally experienced thought 
broadcasting and deja vu.  

The veteran underwent a VA psychiatric examination in 
September 1997.  He stated that at times he felt as if he had 
radar in his head and heard voices talking to him.  The 
Mellaril was only moderately effective in controlling the 
symptoms.  On examination, verbal productivity, orientation 
and memory appeared adequate.  Insight and judgment were 
somewhat impaired.  The examiner stated that the currently 
available information indicated moderately severe psychiatric 
impairment of social and occupational functioning.  The 
diagnosis was schizophrenia, undifferentiated type.  

II.  Analysis

The Board finds that the veteran's claim for an increased 
rating for schizophrenia is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) in that it 
is "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Board also finds that all of the relevant 
evidence has been obtained and that the statutory duty to 
assist has been satisfied.  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities (38 C.F.R. Part 4) on the 
basis of the average impairment of earning capacity resulting 
from the disability.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998).  Separate diagnostic codes identify the various 
disabilities.  The claim for increase adjudicated by the RO 
in December 1996 appears to have been reviewed under the 
criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9204, the regulation in effect before November 7, 1996.  
Under the criteria set forth therein, a total (100 percent) 
rating was assigned for schizophrenia when there were "active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability."  A 70 percent rating was assigned 
when there was lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132, Code 9204, as in effect before November 7, 
1996.  

However, during the period covered by the veteran's claim, 
revised VA regulations amending the provisions of the 
Schedule for Rating Disabilities pertaining to mental 
disorders were issued and codified at 38 C.F.R. § 4.130, 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative judicial process has been concluded, the 
version most favorable to the claimant must apply unless 
Congress has provided otherwise or permitted the Secretary to 
do otherwise and the Secretary has done so.  Karnas v. Brown, 
1 Vet. App. 308 (1991); Marcoux v. Brown, 9 Vet. App. 289 
(1996).  

Under the revised criteria, a 70 percent rating is assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted if there is total occupational and social 
impairment due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, effective November 7, 1996.  

Although the revised rating criteria were not specifically 
discussed by the rating board in the rating decision now on 
appeal, they were properly set forth in the statement of the 
case and may be deemed to have been adequately considered by 
the RO.  In reviewing the case on appeal, the Board finds 
that the criteria set forth in the version of Code 9204 in 
effect before November 7, 1996, are the criteria most 
favorable to the veteran's claim.  

According to the record, the veteran continues to have 
recurring episodes of psychotic symptoms for which he takes 
Mellaril.  He leads a very constricted and withdrawn life 
style with minimal social contacts.  The evidence concerning 
current manifestations of schizophrenia is somewhat 
inconsistent in that although the two most recent VA 
examinations do not result in a finding of total disability, 
the reports from the two private examiners, Dr. Hoeper and 
Dr. Welch, describe a greater level of impairment.  The 
records of Dr. Hoeper and Dr. Welch appear to be more 
complete and their stated conclusions are credible in light 
of the history of the veteran's psychiatric disability.  The 
VA and private medical conclusions cannot be reconciled from 
the present record, but it is nevertheless fair to conclude 
that the disability picture shown by the evidence in its 
entirely more nearly approximates the level required for a 
100 percent schedula evaluation.  38 C.F.R. § 4.7 (1998).  

The Board finds that, on consideration of the veteran's claim 
under the rating criteria found in the pre-November 7, 1996, 
version of Code 9204, a preponderance of the evidence 
establishes that the level of psychiatric disability more 
nearly approximates the disability picture required for a 
total schedular rating and that the assignment of such a 
rating is warranted.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.7 (1998).  


ORDER

A total schedular rating for schizophrenia is granted, 
subject to the applicable criteria governing the payment of 
monetary awards.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



- 1 -


